t c memo united_states tax_court yigal elbaz and bonnie elbaz petitioners v commissioner of internal revenue respondent docket no filed date zack kuperwaser for petitioners diana p hinton for respondent memorandum findings_of_fact and opinion colvin judge respondent determined the following deficiencies and accuracy-related_penalties with respect to petitioners’ federal_income_tax for taxable years and year deficiency dollar_figure big_number penalty sec_6662 dollar_figure big_number after concessions the sole issue for decision is whether dollar_figure petitioners received in from a refund of state_income_tax is taxable_income we hold that it is findings_of_fact petitioners resided in hewlett new york when they filed the petition in this case a qualified empire zone enterprise credit qeze the state of new york provides tax benefits to businesses that invest in certain designated areas of the state one of these benefits is the qualified empire zone enterprise credit for real_property_taxes qeze real_property tax_credit the qeze real_property tax_credit is provided to businesses that qualify as a qualified petitioners concede the dollar_figure deficiency and dollar_figure accuracy-related_penalty for tax_year we have rounded monetary amounts to the nearest dollar unless otherwise indicated section references are to the internal_revenue_code in effect for the year in issue petitioners concede that if the court holds that the dollar_figure new york state overpayment is includable in their federal taxable_income then they are liable for the accuracy-related_penalty empire zone enterprise qeze for taxes paid on real_property in an empire zone see n y tax law sec_15 mckinney supp a business must submit an application in order to become a qeze a business may become eligible to claim various targeted tax_credits if its application is accepted it operates within a designated area and it meets certain annual employment requirements id subsecs a and b if a business qualified as a qeze before date the amount of the credit equals the product or pro_rata share of the product of the benefit period factor the employment increase factor and the eligible real_property_taxes paid_or_incurred by the qeze during the taxable_year id subsec b the income_tax_credit may not exceed the amount of real_property_taxes paid see id subsecs b e a taxpayer that is a sole_proprietor of a qeze a shareholder of a new york s_corporation that is a qeze or a partner in a partnership that is a qeze is entitled to the credit id subsec a maines v commissioner t c ___ ____ slip op pincite date each shareholder or partner is allocated his or her pro_rata share of the entity’s qeze credit it is creditable against new york income_tax and refundable to the extent that it exceeds the taxpayer’s income_tax_liability b petitioners’ interest in the entities petitioner yigal elbaz petitioner hold sec_50 interests in the following three entities hereinafter referred to collectively as the entities superflex ltd an s_corporation superflex management llc a limited_liability_company treated as a partnership for federal_income_tax purposes and superflex realty llc which is also a limited_liability_company treated as a partnership for federal_income_tax purposes on date new york state provided a certificate of eligibility for the qeze credit to superflex ltd on date new york state provided a certificate of eligibility for the qeze credit to both superflex management llc and superflex realty llc superflex ltd paid new york state property_tax of dollar_figure in which it subsequently deducted on its form_1120s u s income_tax return for an s_corporation superflex management llc deducted dollar_figure on its form_1065 u s return of partnership income at least dollar_figure of which was property_tax paid to the state of new york superflex realty llc deducted dollar_figure on its form_1065 at least dollar_figure of which was property_tax paid to the state of new york for and petitioners jointly filed form sec_1040 u s individual_income_tax_return they also jointly filed forms it-201 new york state resident income_tax return for taxable years and as a shareholder in superflex ltd and a member with a interest in both superflex management llc and superflex realty llc petitioner submitted schedules k-1 shareholder’s share of income deductions credits etc for the deduction of real_estate_taxes by the entities reduced the amount of income that petitioners reported on their schedule_k-1 form_1065 c petitioners’ tax_return on schedule a itemized_deductions of their form_1040 petitioners deducted state_and_local_income_taxes of dollar_figure on their form it-201 petitioners claimed credits and payments totaling dollar_figure which consisted of dollar_figure the pro_rata share of their qeze refunded credits dollar_figure of new york state withholding_tax and dollar_figure of estimated_tax payments the qeze credit of dollar_figure derives from petitioner’s ownership interests in superflex ltd superflex management llc and superflex realty llc the amounts of income petitioners reported from each are as follows dollar_figure from superflex ltd dollar_figure from superflex management llc and dollar_figure from superflex realty llc for petitioners owed new york state tax of dollar_figure petitioners claimed an overpayment of dollar_figure this amount is the difference between the payments totaling dollar_figure which consisted of a petitioners’ pro_rata share of their qeze refunded credits b their new york state withholding_tax and c their estimated payments and petitioners’ new york state tax owed totaling dollar_figure on their form it-201 petitioners applied this overpayment to their estimated_tax d petitioners’ tax_return on schedule a of their form_1040 petitioners deducted state_and_local_income_taxes of dollar_figure of that amount dollar_figure is attributable to the overpayment petitioners claimed for which includes the dollar_figure of qeze credits petitioners received as a result of petitioner’s interests in the entities in the state of new york issued a form 1099-g statement for recipients of state_income_tax refunds to petitioners for tax_year reporting the payment of dollar_figure petitioners reported this amount as income received on their form_1040 petitioners did not report as income the remaining dollar_figure which consisted of the qeze refunded credits opinion the issue for decision is whether dollar_figure petitioners received as a refund of state_income_tax is taxable_income for a state tax deductions and the tax_benefit_rule state tax deductions a taxpayer may deduct certain taxes paid_or_accrued during the taxable_year including income real_property and personal_property_taxes imposed by local state and foreign governments sec_164 a taxpayer who itemizes his or her deductions must include state_income_tax refunds in income for the year received if the taxpayer deducted state_income_tax payments made in the preceding year maines v commissioner t c at ___ slip op pincite state tax refunds however are not income unless the taxpayer deducted them for the previous year see id at ___ slip op pincite citing 136_tc_341 ndollar_figure aff’d sub nom 744_f3d_648 10th cir tax_benefit_rule the tax_benefit_rule eliminates some of the inequities that would otherwise result from the annual accounting system used for federal_income_tax see 460_us_370 an item is excluded from income if inclusion would be fundamentally inconsistent with the taxpayer’s treatment of the item for the prior tax_year id pincite maines v commissioner t c at ___ slip op pincite generally under section a if a taxpayer deducted a tax on a prior year’s return that resulted in a tax_benefit the taxpayer’s subsequent recovery_of the tax is included in gross_income for the year in which the taxpayer receives it kadunc v commissioner tcmemo_1992_61 aff’d without published opinion 981_f2d_1251 4th cir b petitioners’ argument sec_1 chief_counsel_advice petitioners rely on irs chief_counsel_advice however a written_determination of the commissioner may not be used or cited as precedent sec_6110 and written determinations are defined to include chief_counsel_advice sec_6110 see also ellison v commissioner tcmemo_2004_57 slip op pincite parties are statutorily proscribed from citing chief_counsel_advice as precedent thus we may not use or cite as precedent irs chief_counsel_advice in deciding this case nature of the qeze credit petitioners point out that they did not deduct new york state real_property_taxes for on their form_1040 that is the entities that paid the real_property_taxes in deducted these taxes on their federal returns petitioners argue that because the entities not petitioners deducted the real_property_taxes petitioners received no federal_income_tax benefit from the new york state real_property_taxes paid petitioners’ qeze credit was based on the real_property_taxes the entities paid in maines as here the property_tax was paid and deducted at the entity level which led to decreased income that was passed through to the taxpayers and which led to decreased tax_liability maines v commissioner t c at ___ slip op pincite the decreased tax_liability is a benefit and receiving an untaxed cash refund of the previously deducted taxes would be fundamentally inconsistent with the previous treatment to the extent the taxpayer benefited from the decreased passthrough income id the tax_benefit_rule applies whether or not the taxpayer personally claimed the earlier deduction if the taxpayer’s tax-free receipt of the qeze credit is fundamentally inconsistent with the earlier tax treatment id c conclusion though the entities deducted the real_property_taxes petitioners calculated their proportionate share of the entities’ net real_estate income on their schedule_k-1 the entities’ deduction of real_property_taxes led to a lower amount of income reported on petitioners’ schedule_k-1 this lower amount of income petitioners reported resulted in reduced tax_liability for which is a benefit to petitioners the receipt of a refund of this previously deducted tax is fundamentally inconsistent with the previous treatment to the extent petitioners benefited from the decreased passthrough income thus we conclude that the dollar_figure petitioners received in from a refund of state_income_tax is taxable_income to reflect the foregoing decision will be entered for respondent
